In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                               ________________

                              NO. 09-15-00316-CR
                              _________________

                   TROY JAMARKUS GARNER, Appellant

                                        V.

                         STATE OF TEXAS, Appellee
________________________________________________________________________

                   On Appeal from the 258th District Court
                            Polk County, Texas
                          Trial Cause No. 21199
________________________________________________________________________

                         MEMORANDUM OPINION

      On January 11, 2010, Troy Jamarkus Garner was indicted for possession of a

controlled substance, namely cocaine, in an amount less than one gram, a state jail

felony. See Tex. Health & Safety Code Ann. § 481.115(b) (West 2010).

      Pursuant to a plea bargain agreement, Garner pleaded guilty to the offense.

On March 28, 2011, the trial court sentenced Garner to two years in state jail but

suspended the sentence and placed Garner on community supervision for three years.

On November 21, 2013, during the term of his community supervision, capias

                                        1
having been previously issued and executed upon Garner, the State filed their fourth

amended second motion to revoke community supervision alleging that Garner had

violated seven conditions of his community supervision. On August 12, 2015,

Garner entered his plea of “not true” to all counts in the State’s motion. After hearing

all of the evidence at trial, the court found multiple alleged violations in the state’s

motion to be true, revoked Garner’s community supervision, and sentenced him to

two years in state jail. Garner timely filed a notice of appeal.

      Garner’s appellate counsel filed a brief that presents counsel’s professional

evaluation of the record and concludes the appeal is frivolous. See Anders v.

California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.

[Panel Op.] 1978). We granted an extension of time for Garner to file a pro se brief,

but we received no response from him.

      We have independently examined the entire appellate record in this matter,

and we agree that no arguable issues support an appeal. We have determined that

this appeal is wholly frivolous. Therefore, we find it unnecessary to order

appointment of new counsel to re-brief the appeal. Cf. Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We affirm the trial court’s judgment.1



      1
         Garner may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                        2
      AFFIRMED.



                                           ______________________________
                                                  CHARLES KREGER
                                                        Justice

Submitted on August 8, 2016
Opinion Delivered July 19, 2017
Do not publish

Before McKeithen, C.J., Kreger, and Johnson, JJ.




                                       3